Name: Commission Regulation (EEC) No 3044/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in Malta
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/8 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3044/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products origi nating in Malta THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( 1 ), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of Regulation (EEC) No 926/79, Whereas Commission Regulation (EEC) No 28 1 9/79 (2) makes imports of certain textile products originating in certain non-member countries subject to Community surveillance, Whereas by Regulation (EEC) No 2459/79 of 6 November 1979 (3) the Commission established Community surveillance of imports of certain textile products originating in Malta ; whereas the said Regu ­ lation expired on 31 December 1979 ; Whereas a system of administrative cooperation has been introduced between the European Economic Community and Malta with regard to trade in certain textile products ; Whereas in order to make such administrative cooper ­ ation effective it is necessary to reintroduce the measures provided for in the abovementioned Regula ­ tion (EEC) No 2459/79, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Regula ­ tion (EEC) No 2819/79 the import document referred to in Article 2 of that Regulation shall be issued or endorsed only on presentation of an export licence issued and endorsed by the competent Maltese authori ­ ties and of which a specimen is annexed hereto . Article 2 This Regulation shall enter into force on 1 January 1980 . It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 131 , 29 . 5 . 1979, p. 15 . I2 ) OJ No L 320, 15 . 12. 1979, p. 9 . P) OJ No L 280, 9 . 11 . 1979, p. 13 . BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 . Exporter (name, full address, country ) ORIGINAL 2 No 3. Quota year 4. Category number EXPORT LICENCE (Textile products) 5. Consignee (name, full address, country ) 6 . Country of origin 7 . Country of destination 8. Place and date of shipment  Means of transport 9 . Supplementary details 10 . Marks and numbers  Number and kind of packages  DESCRIPTION OF GOODS 11 . Quantityf 1 ) 12 . FOB Value ( 2 ) ( i ) S h o w n e t w ei gh t ( k g ) an d al so qu an tit y in th e u n it pr es cr ib ed fo r ca te go ry w h er e o th er th an n e t w ei gh t . f 2 ) In th e c u rr e n c y o f th e sa le co nt ra ct . 13. CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in tex ­ tile products with the European Economic Community. 14 . Competent authority (name, full address , country) At on (Signature ) (Stamp)